UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7011



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

JOHN DINO MARTIN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CR-86-84-K, CA-96-73-5)


Submitted:   October 29, 1996           Decided:     December 13, 1996


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


John Dino Martin, Appellant Pro Se.   Patrick Michael Flatley,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed pursuant to 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court. Martin v. United States , Nos. CR-86-84-K; CA-96-
73-5 (N.D. W. Va.   May 29, 1996).   Appellant's motions for a cer-

tificate of probable cause and for appointment of counsel are

denied. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2